DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.

Reasons for Allowance
Claims 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-16 and 18-21. The concept of a method for separating a feed into a plurality of products, comprising passing a feed comprising one or more light components and one or more heavy components into a feed entry volume defined by a first dividing wall and a second dividing wall in a distillation column, the feed entry volume being in fluid communication with a top common volume and in fluid communication with a bottom common volume; withdrawing, from a first divided volume of the distillation column, a first product stream, the first divided volume being located in a first tower section defined in part by the first dividing wall, the first product stream comprising at least a withdrawing, from a second divided volume of the distillation column, a second product which is less volatile than the first product stream, the second divided volume being located in a second tower section defined in part by the second dividing wall; and withdrawing, from a third divided volume of the distillation column, a third product stream which is less volatile than the second product stream, the third divided volume being located in the first tower section, the third product stream comprising at least a portion of the one or more heavy components (claim 1) is considered to define patentable subject matter over the prior art.
In addition, the concept of a method for separating a feed into a plurality of products, comprising passing a feed comprising one or more light components and one or more heavy components into a feed entry volume defined by a first dividing wall and a second dividing wall in a distillation column, the feed entry volume being in fluid communication with a top common volume and in fluid communication with a bottom common volume; withdrawing, from a first divided volume of the distillation column, a first product stream, the first divided volume being located in a first tower section defined in part by the first dividing wall, the first product stream comprising at least a portion of the one or more light components; withdrawing, from a second divided volume of the distillation column, a second product which is less volatile than the first product stream, the second divided volume being located in a second tower section defined in part by the second dividing wall; withdrawing, from a third divided volume of the distillation column, a third product stream which is less volatile than the second product stream, the third divided volume being located in the first tower section; and withdrawing, from a fourth divided volume of the distillation column, a fourth product stream which is less volatile than the third product stream, the fourth divided volume being located in the second tower section, the fourth product stream comprising at least a portion of the one or more heavy components (claim 18) is considered to define patentable subject matter over the prior art.
a first dividing wall and a second dividing wall in the intermediate volume, the first dividing wall and the second dividing wall defining a feed entry volume, a feed vapor split, and a feed liquid split, the first dividing wall and the column wall defining a first tower section comprising a first plurality of divided volumes, the second dividing wall and the column wall defining a second tower section comprising a second plurality of divided volumes; a first reflux splitter in fluid communication with the top common volume via a reflux draw, a first reflux return above the first tower section, and a second reflux return above the second tower section; a first outlet in fluid communication with a first divided volume of the first plurality of divided volumes; a second outlet in fluid communication with a second divided volume of the second plurality of divided volumes; a third outlet in fluid communication with a third divided volume of the first plurality of divided volumes, an elevation of the third outlet being lower than an elevation of the first outlet (claim 19) is considered to define patentable subject matter over the prior art.
The nearest prior art is regarded to be Tututi-Avila, which discloses method using a column (Fig. 1e) having first and second dividing walls which define a feed entry volume and top and bottom common volumes. First (i.e. light) and second (i.e. heavy) product streams are withdrawn as products B and C from first and second tower sections that are defined by the column wall and the dividing walls. However, Tututi-Avila does not suggest withdrawing a third product stream from a third divided volume of the distillation column located in the first tower section (claims 1 and 19) since no stream is withdrawn below stream B, nor does Tututi-Avila suggest withdrawing a fourth product stream from a fourth divided volume of the distillation column located in the second tower section (claim 18).  
Staeck et al. (EP1681094A2) discloses a system (Fig. 1A) comprising a dividing wall column K2 comprising a “first” dividing wall TWK2 and a “second” dividing wall TWK3 ([0026]). However, Staeck does not teach or suggest a feed entry volume defined by both dividing walls (claims 1, 18, and 19) since bottom stream 7 is fed into a feeding area E ([0027]) that is defined only by the “second” dividing wall and feed area C ([0027]) is defined only by the “first” dividing wall, and Staeck does not teach or suggest the claimed withdrawal locations or outlets.
Tututi-Avila and Staeck, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configurations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772